 I)ECISI()NS ()F NATIONAL I.ABOR RELATIONS BOARDNational Association of Broadcast Employees andTechnicians, AFC local 15, AFL-CIO and LeeRothberg Productions, Inc. and Directors Guildof America, Inc. Case 2-CD-635February 19, 1982DECISION AND DETERMINATION OFDISPUTEBY Mi. MBI RS FANNIN(G, JEFNKINS, ANDZIMNI RMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed on March 25, 1981, by Lee Roth-berg Productions, Inc. (herein the Employer), al-leging that National Association of Broadcast Em-ployees and Technicians, AFC Local 15, AFL-CIO (herein NABET), had violated Section8(b)(4)(D) of the Act.Pursuant to notice, hearing was held in NewYork, New York, on April 23, 29, and 30 and May7, 1981, before Hearing Officer Pearl Zuchlewski.The Employer, NABET, and Directors Guild ofAmerica, Inc. (herein the Guild), appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereaf-ter, briefs were filed by the Employer, NABET,and the Guild.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. I HI BUSINESS OF 1 Hi IFMPI OYI.RThe Employer, a New York corporation with itsprincipal office and place of business in New York,New York, is engaged in the business of producingtelevision commercials. During the past year, in thecourse and conduct of its business operations, theEmployer derived gross revenues in excess of $1million and purchased and received goods and sup-plies valued in excess of $50,000 directly fromsources located outside the State of New York. Ac-cordingly, we find that the Employer is engaged inI The Guild has filed a motion to reopen the hearing to allow It toadduce testimony that it clainms Ihe Hearing Officer improperly pre-cluded, Thus, it clains thai it it as prejudiced hy rulings related to theissues ofr pretext. efficiency industry practice, aind credibilit) ANs we haI; efound that the Hearing Oflicer's rulings are free Frorm preiudiclal error,we deny Respondent's motion to reopen the hearing260 NLRB No. 43a business affecting commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdic-tion herein.II. III I ABOR OR(;ANIZ I IIONS INVOI VIDI)The parties stipulated, and we find, that NABETand the Guild are labor organizations within themeaning of Section 2(5) of the Act.III. '1I 1 I)ISIPU I'iA. Background and Facts of the DisputeThe Employer is engaged in the business of pro-ducing television commercials, some on film butmost on video tape. The work in dispute involvesthe timing function performed in connection withthe production of video tape television commer-cials. This timing function consists of using a stop-watch to time segments and the overall length of atelevision commercial and of verifying that the seg-ments total the allotted overall time. The individualwho performs this work also takes notes which areused in editing the commercial and confers withthe producer and director when production is com-pleted.Since 1975, the Employer has used both scriptsupervisors represented by NABET and associatedirectors represented by the Guild to perform thedisputed timing function. In late 1980, the Guildfined Lee Rothberg, the Employer's president anda Guild member, for using non-Guild members(i.e., NABET script supervisors) to perform thedisputed timing function. Rothberg testified thatthe Guild also threatened that it would strike theEmployer and that it would refuse to enter intoany future contracts with the Employer unless itassigned the timing function to associate directorswhom it represents. Thereafter, the Employer as-signed the disputed work to associate directors rep-resented by the Guild and they continued to per-form the work at the time of the hearing in thisproceeding.By letters dated December 30, 1980, and March6, 1981, NABET notified the Employer that it wasbeing fined certain specified amounts for failing toabide by the terms of its contract and employNABET script supervisors to perform the disputedwork. Furthermore, on March 24, 1981, JamesWilson, NABET's associate business manager, con-tacted the Employer and threatened to strike unlessthe Employer met NABET's demand.On March 25, 1981, the Employer filed the in-stant charge.288 ASSOCIATION OF BROADCAST EMPLOYEES AND TECHNICIANSB. The Work in DisputeThe work in dispute is the timing function per-formed in connection with the production of videotape television commercials by the Employer.C. Contentions of the PartiesThe Guild claims that no violation of Section8(b)(4)(D) has occurred and that the case should bedismissed. It urges that the proceeding is represen-tational in nature, that NABET's threat was a"sham" because other remedies were available toNABET, and that the Employer is engaged in con-tract avoidance. On the merits, the Guild contendsthat its contract with the Employer requires assign-ment of the disputed work to associate directorswhom it represents. It urges that an award to asso-ciate directors represented by the Guild wvould bemore efficient and would conform to industry prac-tice. Finally, the Guild claims that employees itrepresents do not have an available job market ofsufficient scope to make up the work which wouldbe lost.The Employer contends that the case is properlybefore the Board for a determination of the dispute.On the merits, the Employer urges that the disput-ed work be awarded to the script supervisors rep-resented by NABET. In support of its preference,the Employer relies on its past practice as well asindustry practice, and claims that skills, economy,and efficiency all favor an award to script supervi-sors represented by NABET.NABET also contends that the case is properlybefore the Board for a determination of the dispute,and, generally, relies on the same factors as theEmployer to support an award to script supervisorsrepresented by NABET.D. Applicahility of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.As to (1) above, the record establishes that, onMarch 24, 1981, James Wilson, NABET's associatebusiness manager, contacted the Employer andthreatened to strike unless the Employer metNABET's demand that it employ script supervisorsrepresented by NABET to perform the disputedwork. As to (2) above, there is no contention that avoluntary method for adjusting the dispute existswhich would be binding on all parties.Accordingly, we find reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that the dispute is properly before the Boardfor determination under Section 10(k) of the Act.2E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter taking into account the evidence supportingthe claims of the parties and balancing all relevantfactors. 3We shall set forth below those factors which wefind relevant in determining the dispute herein.1. Collective-bargaining agreementsThe Guild and NABET each contends that itsrespective contract with the Employer supports itsclaim to the disputed work. We find support forthe contentions of each party in its respective con-tract.We note, in particular, that the Guild's contractrefers specifically, in the functions section, to asso-ciate directors' performing "timing functions."However, the Guild's contract, in the general con-ditions section, also states that the Employer shallnot be required to assign an associate directorwhere the associate director's duties are required tobe performed by employees under a previously ex-isting contract. The parties disagree as to the appli-cation of that section here. Although there is aconflict and some confusion in the record, it ap-pears that the NABET contract covering script su-pervisors, dated March 5, 1974, preceded theGuild's tape contract with the Employer signed in1975. In this connection, Rothberg's uncontrovert-ed testimony is that he discussed the assignment oftiming functions with the Guild's representative,Glenn Gumpel, during the negotiations in 1975, ex-plaining that the script supervisors should do thework. According to Rothberg, Gumpel replied thatthe Employer either sign the contract as it was ornot at all.2he (iGuild conitendS that no valid legitimate threat was made byNAB'l Iv which vas, intended to coerce the Employer in the assignmentof the dispuled work, and thait a jurisdictional dispute does not exist hereIn support ,of its contention, the Guild relies on then Chairman Fanning'sdiscnting opinion i n.\' e arA Ifvpraphcial Union .o 103 a i Interna.tional Ijrographical UInon. 41I.-C10I (Ehizubeth Dailt Journal, a DiviioungJ ,fi,d-.4lnanti, ,n'VtnpaptI,tO. 220() NLRB 4. 7 (1975). That case differs ma-terially frrm Ithe instant case, perhaps most significantly because themembers of the union making the alleged threat were already performingIhe disputed work Hlere. employees represented by the Guild were per-fiorning the disputed work when NAHET threatened to strike unless thedisputed work was assigned to script supervisors represented hbNA H! I A <cordingl. wre find no merit in the Guild's contention:' L.R \ B ·Radio & ll esinomnn Broadeani Enginern s L:on,n. txal1212. Inrterniationail ?rohrhnh,xd if krectrwa/l 4iriern, 41 -(tC 10 [(/olum-hlua Broada1tltt Sinem]. , 364 [J S 573 (1961)1 Internaor,reaul .lriiuatmln *]%lu /hin2rr5. I ,ds' So, 1 743. 1-L-( 10 (J 4 Jone, Contrucriorr (Cormta-n;.5 1I5 Nl RH 14(2,. 141) II 'iqt2)289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the record as a whole, including certain con-cessions by counsel for the Guild,4we find that thecontracts here support an award to employees rep-resented by each of the respective Unions, but thatthe contracts, alone, do not require an award toone group of employees over the other.2. Past practice, assignment, and preferenceFrom 1975 until the end of 1980 the Employerhas alternated, not equally, the assignment of thedisputed work between script supervisors repre-sented by NABET and associate directors repre-sented by the Guild. Lee Rothberg, the Employer'spresident, testified that its hiring of one group ofemployees over the other was influenced, oftentimes, by which of the groups' respective collec-tive-bargaining representatives was exerting themost pressure. Rothberg's testimony, corroboratedand supported by the testimony of Walter Hamil-ton, the Employer's director of operations and ex-ecutive producer, also shows that the disputedwork was assigned predominantly to script supervi-sors represented by NABET during this period.5Since late 1980, the Employer has been assigningthe disputed work exclusively to associate directorsrepresented by the Guild. This current assignmentcommenced, according to Rothberg, after theGuild threatened that it would strike the Employerand that it would refuse to enter into any futurecontracts with the Employer unless it assignedsuch work to associate directors whom it repre-sents. At the same time, the Guild fined Rothbergas an individual member of the Guild for his pastassignments to NABET script supervisors.Rothberg has made clear on this record that heprefers to assign the disputed work to script super-visors.3. Skills and economy and efficiency ofoperationsThe Employer's president, Rothberg, testifiedthat script supervisors are better trained and quali-fied, and that their performance of the timing func-tion is better than that of associate directors. Heexplained that script supervisors are experienced intiming video tape commercials which require only4 Counsel for the Guild conceded during the hearing that the Employ-er has contractual obligations with both Unions covering timing functionsand the NABET contract requires the Employer to give the work toscript supervisors and the Guild contract requires the Employer to givethe work to associate directors. Thus, he stated that the Employer hires ascript supervisor because he has a contract that requires him to do soI The Guild attached to its brief certain documents bearing on the as-signments which it now seeks to introduce into the record 7 he Guildacknowledges in its brief that these documents were produced by theEmployer at the hearing pursuant to a Guild subpena. The documentswere never admitted into evidence and the Guild offers no explanationfor the failure to offer them at the hearing We have not considered thesedocuments.a single camera (as here), and that they time thesegments more accurately and transcribe scriptnotes more clearly. He further testified that asso-ciate directors are trained to work in film broad-casting where several cameras and larger crews areused. Rothberg also testified that, as a result of dis-satisfaction with the job performance of associatedirectors, he has complained to the Guild on nu-merous occasions. Hamilton, the Employer's direc-tor of operations and executive producer, also testi-fied concerning the script supervisors' superior jobperformance.The Guild presented no specific evidence con-cerning the skills or training of its members but re-peatedly pointed out that many of its membershave actually performed satisfactorily the disputedwork. It contends that skills and economy and effi-ciency favor an award to associate directors be-cause there are more associate directors than scriptsupervisors available to perform the work, that as-sociate directors are more versatile because theyalso can perform stage manager functions, and thatcosts should not be a factor.On the record as a whole, we find that the skillsof the script supervisors and the economy and effi-ciency of the Employer's operations favor anaward of the disputed work to script supervisorsrepresented by NABET.4. Industry practiceJames Wilson, associate business manager forNABET, testified that NABET has signed con-tracts almost identical to the one it has with theEmployer with approximately 100 other commer-cial producers,6including approximately 45 in theNew York City area. Upward of 30 script supervi-sors service these signatories. Rothberg also testi-fied that other commercial producers in the NewYork City area use script supervisors to performthe timing function on commercials, but it appearsthat his knowledge of other producers pertains pri-marily to film rather than video tape commercials.The Guild claims in its brief that the evidencerelating to industry practice is contradictory andthat the timing function is handled by associate di-rectors in video tape work and by script supervi-sors in film commercials. William F. Grief, a Guildfield representative, testified that he had never ob-served a script supervisor perform the timing func-tion in his visits to 15-18 commercial video tapehouses who do not have contracts with the Guildor to 20-30 others who do have contracts with theW \ilson testified that the only difference is that approximately one-half of these contracts. unlike the Employer's contract with NABET, donot contain union-securily provisions.290 ASSOCIATION OF BROADCAST EMPLOYEES AND TECHNICIANSGuild. He further testified that 10-12 of those em-ployers with Guild contracts also have NABETcontracts and that the industry practice is for asso-ciate directors to perform timing work in videotape commercials in the New York City area.On the basis of the record evidence, we do notfind that industry practice is sufficiently clear tofavor one group of employees over the other.5. Job impactThe Guild urges that the disputed work beawarded to associate directors it represents becauseloss of this disputed work would have a greater jobimpact on associate directors than on script super-visors. In support of its position, the Guild claimsthat there is a broader job market for script super-visors and that there are substantially fewer scriptsupervisors than associate directors to compete forthe disputed work.In assessing the Guild's contention, we note thatour determination here is limited to the particularcontroversy which gave rise to this proceeding. Nobasis exists on this record for finding that an awardto employees represented by one union will havemore impact than an award to employees repre-sented by the other.7Accordingly, we do not findthat this factor favors one group of employees overthe other.7 Cf. Newspuper Guild ,J e% Yor LoIa I he .N.wspaper Guild.4FL-CO0-CLC (.\1e YorA limer Cmrpan)uri. 249 NI RB 948, q51 (1O())ConclusionUpon the entire record in this proceeding andafter full consideration of all the relevant factors,we conclude that the Employer's employees whoare represented by NABET are entitled to performthe work here in dispute. We reach this conclusionon the basis of the Employer's preference as wellas skills and economy and efficiency of operations.Accordingly, we shall determine the dispute byawarding the disputed work to the Employer's em-ployees represented by NABET, but not to anylabor organization of which these employees aremembers. Our determination is limited to the par-ticular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Lee Rothberg Productions, Inc.,currently represented by National Association ofBroadcast Employees and Technicians, AFC Local15, AFL-CIO, are entitled to perform the timingfunction performed in connection with the produc-tion of video tape television commercials by theEmployer.291